PREWITT, Judge.
Relator appealed from an order of the Circuit Court of Oregon County, Missouri, awarding temporary maintenance and child support to his wife in a dissolution of marriage action. He posted a supersedeas bond intending to stay the enforcement of those temporary awards. Thereafter, wife sought from the trial court and received an order granting maintenance and child support pending that appeal. The total of the allowances granted pending the appeal were less than those awarded in the initial order. The latter order provided that if the prior order is affirmed, amounts paid by relator during his appeal would be deducted from amounts due under the first order.
Husband then instituted this action, contending that respondent had no jurisdiction to enter an order granting temporary child support and maintenance pending appeal of the first order. We issued a preliminary writ of prohibition. We have this day determined that the trial court’s initial tempo*705rary order should be affirmed. In re Marriage of Newman, 601 S.W.2d 632 (Mo.App.1980). Having so determined, proceedings herein are now moot and we need not and do not decide if respondent had jurisdiction to enter the order for allowances pending the appeal. To continue our writ would be useless and it should be quashed. State ex rel. Craig v. Pyle, 536 S.W.2d 523 (Mo.App. 1976).
Relator’s motion to strike respondent’s response to relator’s reply suggestions is overruled. The preliminary writ previously issued is quashed.
All concur.